—Order unanimously affirmed without costs.
Memorandum: Family Court properly dispensed with the consent of respondent to the adoption of his children pursuant to Domestic Relations Law § 111 (2) (a). Neither the order of protection prohibiting respondent from contacting the children nor his incarceration prevented him from contacting the persons having legal custody of the children, or the Jefferson County Department of Social Services, the agency maintaining supervision of respondent and the children (see, Domestic Relations Law § 111 [2] [a]; Matter of Naticia Q., 226 AD2d 755; Matter of Charmaine T., 173 AD2d 625, 627). “The parent who has been prohibited from direct contact with the child [ren], in the child [ren]’s best interest, continues to have an obligation to maintain contact with the person [s] having legal custody of the child [ren] (see, Domestic Relations Law § 111 [2] [a]). Failure to do so is a clear manifestation of an intent to forego parental obligations to the children]” (Matter of Paul S., 170 Misc 2d *817750, 753; see also, Matter of Ulysses T., 87 AD2d 998, 999, affd 66 NY2d 773). (Appeal from Order of Jefferson County Family Court, Hunt, J. — Adoption.) Present — Green, J. P., Lawton, Pigott, Jr., Scudder and Balio, JJ.